 
 
I 
108th CONGRESS
2d Session
H. R. 3867 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2004 
Mr. Deutsch (for himself, Ms. Corrine Brown of Florida, Mr. Wexler, and Mr. Hastings of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Secretary of Homeland Security to designate Haiti under section 244(b) of the Immigration and Nationality Act so that nationals of Haiti present in the United States may be granted temporary protected status. 
 
 
1. SHORT TITLEThis Act may be cited as the Haitian Refugee Protection Act.  
2.Deadline for Designation of Haiti 
(a)DesignationNot later than March 5, 2004, the Secretary of Homeland Security shall designate Haiti under section 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)). 
(b)Special Rule for EligibilityNotwithstanding section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), no alien shall be eligible for temporary protected status pursuant to the designation made under subsection (a) unless the alien was physically present in the United States on February 25, 2004.  
 
